DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 	
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 11/30/2020 have been considered except those items with a strike through.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 2 to illustrate, the claim recite(s) the limitations of: determining that the second order matches the at least one first order; and  in response to receiving the acceptance, facilitating execution of the trade without a negotiation between the trading firm and an originator of the second order regarding the trade; and suppressing evidence of the determination that the second order matches the at least one first order and the acceptance until after facilitating execution of the trade.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving a non-binding indication reflecting open orders in the order management system, in which the open orders include at least one first order; receiving at least one second order; in response to determining that the second order matches the at least one first order, transmitting a request for acceptance of a trade fulfilling at least part of the first order and at least part of the second order; receiving the acceptance by the trading firm.  The receiving and transmitting steps/functions are recited at a high level of generality (i.e., as a general means of receiving and transmitting data). Receiving and transmitting data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The processor is recited at a high level of generality and merely automates the  determining, execution, and suppressing steps. Each of the additional limitations is no more than m generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) (the processor).  The combination of these additional elements is no more than generally linking the use of 
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor is anything other than a generic computer component and the Symantec, TLI Communications, OIP Techs and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and transmitting limitations are well understood, routine, and  conventional activities is Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-20 is/are ineligible.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites the limitation, “in response to receiving the acceptance, facilitating execution of the trade without a negotiation between the trading firm and an originator of the second order regarding the trade.”
 The Specification, p. 4, lines 11-17, discloses the following:
“A negotiation module in the ETM may support negotiations between traders. In one embodiment, an indications module transmits orders received by the ETM among the traders based upon filtering criteria established by the traders and/or the ETM. These orders are transmitted among the traders in the form of non-binding indications.    
      Based upon these indications, traders at one institution can enter into negotiations with traders at other institutions, through the negotiation module of the ETM. In one embodiment, at least parts of the negotiations are conducted anonymously. “ 
The Specification fails to provide a written description of how the following limitation is accomplished: “in response to receiving the acceptance, facilitating execution of the trade without a negotiation between the trading firm and an originator of the second order regarding the trade.”  The Specification does not indicate that there is parts of the negotiations are conducted anonymously but the execution of the trade is not anonymous. The remaining claims are rejected due to the dependency to claim 2.

5.	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 2: It is unclear how a trade execution is facilitated without a negotiation rendering the claims indefinite.
Claim 15 recites the limitation "the computer system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to the dependency to claim 2.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 2-4, 6-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merrin et al. US Patent No. 7,747,515 in view of Ford (US Pub. No 2009/0018945) in further view of Waelbroeck et al. (US 7,428,506).  
It is noted that the Specification discloses the following:
"In one embodiment, an indications module transmits orders received by the ETM among traders...These orders are transmitted among the traders in the form of non-binding indications." (emphasis added). -see page 4 lines 11-17.
  
Re claim 2: Merrin disclose:  
In view of the 35 USC §112 1st and 2nd rejections above, the Examiner is interpreting ““in response to receiving the acceptance, facilitating execution of the trade without a negotiation between the trading firm and an originator of the second order regarding the trade.” as -- pricing shares of stock traded between anonymous parties without requiring pricing negotiations between the parties.--
receiving, a non-binding indication reflecting open orders in the order management system, in which the open orders include at least one first order; (“The present invention relates in general to securities trading and in particular to electronic commerce marketplaces and order management system for supporting securities trading.”(emphasis added)- col. 1 lines 16-20;  “The orders are transmitted among the traders in the form of non-binding indications.”(emphasis added)-col. 3 lines 1-6; Electronic Trading Marketplace –col. 2 lines 39-44; col. 8 lines 53-62;; col. 12 lines 1-50 (claim 1));
receiving at least one second order (marketplace with a contra interest and providing an indication of the match –col. 13 lines 7-11);
determining, that the second order matches the at least one first order (matching the non-binding indication sent to the data integration module associated with or having access to the electronic marketplace with a contra interest and providing an indication of the match –col. 13 lines 7-11);
in response to determining that the second order matches the at least one first order, transmitting a request for acceptance of a trade fulfilling at least part of the first order and at least part of the second order (col. 6 lines 1-9; transmission of indications to traders who can enter into negotiations regarding requests for fulfilling trades-col. 7 lines 12-24; col. 8, lines 14-26);
receiving acceptance by the trading firm (transaction history module records data processed by the ETM including information about orders received from and sent to the trading systems and negotiations conducted (successful or not)-col.7 lines 30-38; col. 12 lines 6-19);
Although Merrin disclose execution of an order in the ETM involving an order in the OMS associated with the OIM (OMS interfacing module) in col. 12 lines 6-29 and col. 12 line 39 to col. 13 line 14, As best understood by the Examiner in light of the 112 rejections above, Merrin fail to disclose in response to receiving the acceptance, facilitating execution of the trade without a  negotiation between the trading firm and an originator of the second order regarding the trade. 
Ford however, teaches the present invention relates to systems and methods for pricing shares of stock traded between anonymous parties without requiring pricing negotiations between the parties ¶[0009] and  a user confirming a trade and the ETM subsequently executing the trade in ¶¶ [0082-0084].  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to explicitly disclose confirmation and execution of a trade without pricing negotiations between the parties as taught by Ford in order to minimize intervention by trading parties and facilitate the confidential and anonymous discovery of a qualified counterparty for an order.

Merrin do not disclose suppressing evidence of the determination that the second order matches the at least one  first order and the acceptance until after facilitating execution of the trade.  Waelbroeck however, teach a method and system for managing certified trading information to direct and execute confidential trading interests over a computer network including suppressing notification of execution to AAAA (market participant ID) and clearing until end of day or some other specified future time.- col. 23 lines 1-26; the originating party’s market participant ID (MPID) is AAAA-see col. 22 lines 36-45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include suppressing notification of execution of a trade as taught by Waelbroeck in 

Re-claim 3. Merrin fail to disclose in which suppressing evidence of the determination and the acceptance includes at least one of: performing at least some actions as if the determination and the acceptance were not made, transmitting misleading information regarding the determination and the acceptance, and transmitting no information regarding the determination and the acceptance.
Waelbroeck however, teach the clearing processes are modified to maintain anonymity until the end of the day or some other specified future time, col. 23 lines 9-11, Waelbroeck further disclose it is old and well known that users of the AutEx+® system are not obligated to report all trades, which offers further opportunities to create false impressions of trading interests-col.2 lines 22-26.[ performing at least some actions as if determination and acceptance were not made].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include suppressing notification of execution of a trade as taught by Waelbroeck in order to limit information dissemination to market participants.

Re-claim 4. Merrin disclose in which the first order includes an indication of a price range in which the trading firm agrees to execute the trade (col. 8 lines 4-9).

Re-claim 6. Merrin fail to specifically disclose in which the request for acceptance includes a request to which a response may be made for a limited amount of time, in which trading firm may only accept the request for limited amount of time.  Ford however, teaches restriction of time a user has to confirm a transaction ¶ [0082].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include the restriction of time a user has to confirm a transaction as taught by Ford in order to process trades in a timely fashion. in which the request for acceptance includes a request to which a response may be made for a limited amount of time, in which the trading firm may only accept the request during the limited amount of time.  

Re-claim 7. Merrin disclose in which the first order matches the second order if the first order and the second order are for opposite sides of a trade for the same financial instrument.  (contra-interest col. 7 lines 18-21).

Re-claim 8. Merrin disclose: 
receiving an indication of one or more criteria to use for filtering orders for the trading firm (col. 3 lines 1-10); and 
before transmitting the request for acceptance, determining that the second order meets the one or more criteria, in which transmitting the request for acceptance includes transmitting the request for acceptance in response to determining that the second order meets the one or more criteria.  (In one embodiment, an indications module transmits orders received by the ETM among the traders based upon filtering criteria established by the traders and/or the ETM.-col. 3 lines 1-10; transaction history module records data processed by the ETM including information about orders received from and sent to the trading systems and negotiations conducted (successful or not)-col.7 lines 30-38; col. 12 lines 6-19; matching the non-binding indication sent to the data integration module associated with or having access to the electronic marketplace with a contra interest and providing an indication of the match –col. 13 lines 7-11; col. 8 lines 14-26).

Re-claim 9. Merrin fail to disclose suppressing evidence of the determination of whether the second order meets the one or more criteria. Waelbroeck however, teach the market system modification suppresses notification of the execution of the trade- col. 23 lines 9-11.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include suppressing notification of execution of a trade as taught by Waelbroeck in order to reduce risk associated with adverse price actions due to buying activities by market participants in anticipation of price movement resulting from a large revealed order.

Re-claim 10. Merrin disclose in which the one or more criteria include a time-related criteria.  (limit orders –col. 8 lines 5-9; col. 11 lines 5-15).

Re-claim 11. Merrin disclose in which the one or more criteria include an industry-related criteria (security type and name col. 11 lines 5-15).

Re-claim 12. Merrin fail to disclose suppressing evidence of the one or more criteria. Waelbroeck however, teach the market system modification suppresses notification of the execution of the trade- col. 23 lines 9-11.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include suppressing notification of execution of a trade as taught by Waelbroeck in order to reduce risk associated with adverse price actions due to buying activities by market participants in anticipation of price movement resulting from a large revealed order.
Re-claim 13. Merrin do not specifically disclose08-2206-C2_201005_PAPA TENTApplication Serial No.: 17/029,819 Attorney Docket No.: 08-2206-C2charging a fee to an originator of the second order for the execution of the trade, and providing at least a portion of the fee to the trading firm.  Waelbroeck however, teach second participant agrees to pay a fee in col. 37 lines 59-63. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include second participant paying a fee as taught by Waelbroeck in order to create additional revenue for the ECN (Waelbroeck, col. 37 L 59-63).

Re-claim 14. Merrin disclose in which the originator of the second order is a sell-side participant and the trading firm is a buy-side participant. (contra-interest col. 7 lines 18-21).  
Re-claim 15. Merrin fail to specifically disclose  in which the computer system is configured to receive a selection, by the trading firm, of the open orders from a larger set of open orders before sending the non-binding indications to the electronic Waelbroeck however, teach a method and system for managing certified trading information to direct and execute confidential trading interests over a computer network including suppressing notification of execution to AAAA (market participant ID) and clearing until end of day or some other specified future time.- col. 23 lines 1-26; the originating party’s market participant ID (MPID) is AAAA-see col. 22 lines 36-45; large trading interests - col. 1 lines 47-67.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include suppressing notification of execution of a trade as taught by Waelbroeck in order to reduce risk associated with adverse price actions due to buying activities by market participants in anticipation of price movement resulting from a large revealed order.
Re-claim 16. Waelbroeck, not Merrin disclose  in which transmitting the request for acceptance includes transmitting the request for acceptance to the trading firm and a plurality of additional trading firms in an order based on a priority mechanism.  (execution priority, execution priority rules-col. 8 line 64 to col. 9 line 20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include transmitting request for acceptance to trading firm and a plurality of additional trading firms in an order based on a priority mechanism as taught by Waelbroeck in order to execute trades on the basis of price/time/ volume priority.

Re-claim 17. Waelbroeck, not Merrin disclose in which the priority mechanism identifies that requests should be sent to trading firms associated with larger orders before trading firms associated with smaller orders.  (Size limit-auction server will first execute orders with more aggressive size limits-col. 9 lines 7-9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include transmitting request for acceptance to trading firm and a plurality of additional trading firms in an order based on a priority mechanism as taught by Waelbroeck in order to execute trades on the basis of price/time/ volume priority.

Re-claim 18. Merrin disclose maintaining confidentiality of the trading device GUI and open orders. (Traders can communicate with the ETM to anonymously negotiate trades of securities and sale of securities –see col. 2 lines 49-61; col 5 line 57 to col. 6 line 7).  Merrin fails to explicitly disclose maintaining anonymity until after the execution. Waelbroeck however, teach when both orders are executed, the system issues message containing details of trade col. 22 lines 45-48; col. 23 lines 29-31.  One of ordinary skill in the art would have recognized that applying the known technique of Waelbroeck would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Waelbroeck to the teachings of Merrin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied show the ability to incorporate when both orders are executed, the system issues message containing details of trade into similar systems.  Further, applying when both orders are executed, the system issues message containing details of trade to Merrin would have . 

9.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Merrin in view of Ford and Waelbroeck and further in view of Kim et al. (US 7,689,495). 
Re-claim 5:    Merrin fail to disclose in which the execution of the trade includes an execution at a price determined by a volume weighted average pricing model. Kim however, teach a system and method for processing trades using volume weighted average pricing techniques.- see col. 1 lines 20-67.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include processing trades using volume weighted average pricing techniques as taught by Kim in order to price securities based on an average price of a security weighted according to the number of shares involved in the trades. (Kim –col. 1 lines 20-23). 

10.	Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merrin in view of Ford and Waelbroeck and further in view of Gerhard (US 6,952,683).
Re-claim 19. Merrin fail to disclose in response to facilitating the execution, offering an additional product related to the trade to the trading firm.  Gerhard however, teaches a hedge against foreign exchange currency risk associated with an executed securities transaction in col. 6 lines 24-58.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include a hedge associated with the securities transaction as taught by Gerhard in order to hedge a position and reduce risk in the initial investment.  

Re-claim 20. Merrin fail to disclose in which the additional product includes a hedging mechanism related to an underlying item traded through the trade.  Gerhard however, teaches a hedge against foreign exchange currency risk associated with an executed securities transaction in col. 6 lines 24-58.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Merrin to include a hedge associated with the securities transaction as taught by Gerhard in order to hedge a position and reduce risk in the initial investment.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foucault, Thierry; Moinas, Sophie, Theissen, Erik. "Does Anonymity Matter in Electronic Limit Order Markets?" Econstor. May 2005.-cited for its reference to limit orders and the anonymity of orders in electronic trading. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694